     Case 4:19-cv-03446 Document 19 Filed on 04/15/20 in TXSD Page 1 of 6
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                    IN THE UNITED STATES DISTRICT COURT                   April 15, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                              HOUSTON DIVISION

NANNETTE CARLEY,                        §
                                        §
      Plaintiff,                        §
                                        §
v.                                      §       CIVIL ACTION NO. H-19-3446
                                        §
TOMBALL INDEPENDENT                     §
SCHOOL DISTRICT,                        §
                                        §
      Defendant.                        §

                       MEMORANDUM AND RECOMMENDATION

      Pending before the court1 are Defendant’s Motion to Dismiss

(Doc. 5) and Plaintiff’s Amended Petition to Enjoin All Other

Entities from Original States Cases (Doc. 6).                 The court has

considered    the    motions,   all   other   relevant    filings,     and      the

applicable law.        For the reasons set forth below, the court

RECOMMENDS that Defendant’s Motion to Dismiss be GRANTED and the

relief requested in Plaintiff’s Amended Petition be DENIED.

      Plaintiff filed this lawsuit on September 12, 2019, as a

result of two state-court judgments that were entered against her

on March 28, 2019, and May 3, 2019.2           In the judgments, the 284th

and 151st District Courts of Texas granted judgment in favor of

Defendant and ordered that Defendant could foreclose on various

properties owned by Plaintiff in order to satisfy Plaintiff’s debt


      1
            This case was referred to the undersigned magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(A) and (B), the Cost and Delay Reduction Plan under the
Civil Justice Reform Act, and Federal Rule of Civil Procedure 72. See Doc. 11,
Ord. Dated Dec. 4, 2019.
      2
            See Doc. 1, Pl.’s Compl.; Doc. 5, Exs. A-7 & A-8 to Def.’s Mot. to
Dismiss, State-Court Judgments.
    Case 4:19-cv-03446 Document 19 Filed on 04/15/20 in TXSD Page 2 of 6



for unpaid property taxes.3          Plaintiff filed this lawsuit arguing

that the state-court judgments are void and asking that this court

overturn them.4

      Defendant filed its pending motion to dismiss on October 4,

2019.5       On    October   25,   2019,       Plaintiff   filed   a   response   to

Defendant’s motion to dismiss.6                On November 1, 2019, Plaintiff

filed a document titled “Amended Petition To Enjoin All Other

Entities From Original State Cases[.]”7                Throughout the lawsuit,

Plaintiff has filed a litany of other motions and notices that

request various forms of relief.                  These other motions do not

address the merits of Defendant’s motion to dismiss and do not

require discussion at this time.

      Regarding Plaintiff’s purported amended petition, Plaintiff

seeks “to amended [her] petition to enjoin all other entities who

were enjoined in original filings as Plaintiffs in State cases 17-

11-13325 and 201780625 . . . .”8           It is not clear whether Plaintiff

was allowed to amend her complaint as a matter of course.                 See Fed.

R. Civ. P. 15(a)(B); Fed. R. Civ. P. 5(b)(2)(E); Doc. 5, Def.’s


      3
             See Doc. 5, Exs. A-7 & A-8 to Def.’s Mot. to Dismiss, State-Court
Judgments.
      4
             See Doc. 1, Pl.’s Compl. p. 5.
      5
             See Doc. 5, Def.’s Mot. to Dismiss.
      6
             See Doc. 9, Pl.’s Objs. to Def.’s Mot. to Dismiss.
      7
             See Doc. 10, Pl.’s Am. Pet.
      8
             Id.

                                           2
      Case 4:19-cv-03446 Document 19 Filed on 04/15/20 in TXSD Page 3 of 6



Mot.       to    Dismiss      p.   8.     Regardless,       the    court   cannot   permit

Plaintiff to add unspecified parties and will not scour the state-

court record in an attempt to identify which parties Plaintiff

seeks to add.                Even if the court somehow allowed Plaintiff’s

improper amendment, the added parties would be dismissed for the

same reasons discussed below. Accordingly, Plaintiff is DENIED the

relief requested in her amended petition.

       Proceeding to Defendant’s motion to dismiss, Defendant argues

that Plaintiff’s lawsuit should be dismissed for multiple reasons

including that it is prohibited by the Rooker-Feldman9 Doctrine. In

response to Defendant’s Rooker-Feldman argument, Plaintiff makes

the    following            arguments:    (1)       the    lower   court   never    proved

jurisdiction; (2) the final judgments of the lower court are void;

(3) the present lawsuit is not “inextricably intertwined” with a

final state-court judgment; and (4) she is a living woman with

constitutional protections that must be upheld by this court.

       “Reduced to its essence, the Rooker–Feldman doctrine holds

that inferior federal courts do not have the power to modify or

reverse state court judgments except when authorized by Congress.”

Truong          v.   Bank    of    Am.,   N.A.,      717    F.3d   377,    382   (5th   Cir.

2013)(internal quotation marks omitted)(quoting Union Planters Bank

Nat'l Ass'n v. Salih, 369 F.3d 457, 462 (5th Cir. 2004)).                               The



       9
            See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of
Appeals v. Feldman, 460 U.S. 462 (1983).

                                                3
    Case 4:19-cv-03446 Document 19 Filed on 04/15/20 in TXSD Page 4 of 6



Rooker-Feldman Doctrine is limited to “cases brought by state-court

losers complaining of injuries caused by state-court judgments

rendered     before   the   district   court      proceedings   commenced     and

inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005).      The   issues    raised    in   the    federal   lawsuit   must    be

“inextricably intertwined” with the state-court judgment for the

Rooker-Feldman Doctrine to apply.             Davis v. Bayless, 70 F.3d 367,

375 (5th Cir. 1995).

      This lawsuit is exactly the type contemplated by the Rooker-

Feldman Doctrine.      Plaintiff is directly attacking two state-court

judgments that are listed in her complaint and repeatedly cited to

in Plaintiff’s other pleadings.10           The judgments were awarded as a

result of Defendant’s tax lien foreclosure efforts and allowed

Defendant to foreclose on various properties owned by Plaintiff.11

The relief that Plaintiff requests in her complaint is for this

court to: (1) remove the tax liens that were placed on Plaintiff’s

properties; (2) enjoin Defendant from placing any additional liens

on Plaintiff’s properties; (3) enjoin Defendants from conducting

any foreclosure sales as ordered in the state-court judgments; and

(4) award Plaintiff attorney’s fees, costs, and other equitable




      10
             See Doc. 1, Pl.’s Compl. p. 5.
      11
             See Doc. 5, Exs. A-7 & A-8 to Def.’s Mot. to Dismiss, State-Court
Judgments.

                                       4
    Case 4:19-cv-03446 Document 19 Filed on 04/15/20 in TXSD Page 5 of 6



relief.12     Plaintiff is a state-court loser complaining of state-

court judgments entered prior to this lawsuit and asks that this

court review and reject those judgments.               Accordingly, the court

lacks jurisdiction under the Rooker-Feldman Doctrine.

       In addition to being barred by the Rooker-Feldman Doctrine,

there are claim preclusion issues present in this lawsuit because

Plaintiff has previously filed an almost identical lawsuit in this

court. See Carley v. Tomball Indep. Sch. Dist., CV H-18-2521, 2018

WL 6172529 (S.D. Tex. Nov. 26, 2018).             That lawsuit was dismissed

with prejudice. See id. at *6. Finally, under the Anti-Injunction

Act, “[a] court of the United States may not grant an injunction to

stay proceedings in a State court except as expressly authorized by

Act of Congress, or where necessary in aid of its jurisdiction, or

to protect or effectuate its judgments.”                   28 U.S.C. § 2283.

Granting Plaintiff her requested relief would run directly afoul of

the Anti-Injunction Act.

       Based on the foregoing, the court RECOMMENDS that Defendant’s

Motion to Dismiss be GRANTED and that this lawsuit be DISMISSED

WITH PREJUDICE.

       The    Clerk     shall   send    copies    of   this   Memorandum    and

Recommendation to the respective parties who have fourteen days

from    the   receipt    thereof   to   file     written   objections   thereto

pursuant to Federal Rule of Civil Procedure 72(b) and General Order


       12
              See Doc. 1, Pl.’s Compl. p. 5.

                                         5
    Case 4:19-cv-03446 Document 19 Filed on 04/15/20 in TXSD Page 6 of 6



2002-13. Failure to file written objections within the time period

mentioned shall bar an aggrieved party from attacking the factual

findings and legal conclusions on appeal.

     The original of any written objections shall be filed with the

United States District Clerk electronically.              Copies of such

objections shall be mailed to opposing parties and to the chambers

of the undersigned, 515 Rusk, Suite 7019, Houston, Texas 77002.

     SIGNED in Houston, Texas, this 15th day of April, 2020.




                                     6
